                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

MICHAEL EDWARD FLORES,                        )
     Plaintiff,                               )
                                              )
               v.                             )       CAUSE NO.: 2:18-CV-203-JEM
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social Security           )
Administration,                               )
      Defendant.                              )

                                    OPINION AND ORDER

       This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Michael Edward

Flores on May 23, 2018, and Plaintiff’s Opening Brief [DE 22], filed November 13, 2018. Plaintiff

requests that the decision of the Administrative Law Judge be reversed and remanded for further

proceedings. On December 11, 2018, the Commissioner filed a response, and on January 9, 2019,

Plaintiff filed a reply. For the following reasons, the Court grants Plaintiff’s request for remand.

I.     Background

       On July 28, 2014, Plaintiff filed an application for benefits alleging disability beginning May

10, 2014. Plaintiff’s application was denied initially and upon reconsideration. On March 7, 2017,

Administrative Law Judge (“ALJ”) Diane Davis held a video hearing at which Plaintiff, with

counsel, and a vocational expert (“VE”) testified. On April 27, 2017, the ALJ issued a decision

finding that Plaintiff was not disabled.

       The ALJ made the following findings under the required five-step analysis:

       1.      The claimant has not engaged in substantial gainful activity since July 28,
               2014, the application date.




                                                  1
       2.     The claimant has the following severe impairments: fracture of the thoracic
              spine resulting in fusion, and mild spinal stenosis of lumbar spine.

       3.     The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one of the listed impairments
              in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       4.     The claimant has the residual functional capacity (“RFC”) to perform light
              work as defined in 20 C.F.R. § 404.1567(b) and 416.967(b). The claimant
              can lift and/or carry 20 pounds occasionally and 10 pounds frequently. He
              can stand and/or walk for about six hours total and sit for about six hours
              total. The claimant can frequently balance, stoop, kneel, crouch, crawl, and
              climb ramps and stairs. He can occasionally climb ladders, ropes, and
              scaffolds. The claimant should avoid concentrated exposure to temperature
              extremes, vibration, and hazards, such as unprotected heights.

       5.     The claimant is unable to perform any past relevant work.

       6.     The claimant was 47 years old, which is defined as a younger individual age
              18-49, on the date the application was filed. The claimant subsequently
              changed to an individual closely approaching advanced age.

       7.     The claimant has at least a high school education and is able to communicate
              in English.

       8.     Considering the claimant’s age, education, work experience, and residual
              functional capacity, there are jobs that exist in significant numbers in the
              national economy that the claimant can perform.

The Appeals Council denied Plaintiff’s request for review, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.

Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the agency and

                                                2
indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will reverse

only if the findings are not supported by substantial evidence or if the ALJ has applied an erroneous

legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial evidence

consists of “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v. Barnhart,

345 F.3d 467, 470 (7th Cir. 2003)).

          A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ “uses

the correct legal standards and the decision is supported by substantial evidence.” Roddy v. Astrue,

705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir.

2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart, 381 F.3d

664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits an error of law,” the Court may reverse

the decision “without regard to the volume of evidence in support of the factual findings.” White v.

Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782 (7th Cir.

1997)).

          At a minimum, an ALJ must articulate his or her analysis of the evidence in order to allow

the reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the


                                                   3
important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55

F.3d 300, 307 (7th Cir. 1995); Green v. Shalala, 51 F.3d 96, 101 (7th Cir. 1995). An ALJ must

“‘build an accurate and logical bridge from the evidence to [the] conclusion’ so that, as a reviewing

court, we may assess the validity of the agency’s final decision and afford [a claimant] meaningful

review.” Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also

O’Connor-Spinner, 627 F.3d at 618 (“An ALJ need not specifically address every piece of evidence,

but must provide a ‘logical bridge’ between the evidence and his conclusions.”); Zurawski v. Halter,

245 F.3d 881, 889 (7th Cir. 2001) (“[T]he ALJ’s analysis must provide some glimpse into the

reasoning behind [the] decision to deny benefits.”).

III.   Analysis

       Plaintiff argues that the ALJ erred in evaluating the medical opinions and failed to properly

assess his subjective symptoms. The Commissioner argues that the ALJ’s findings are supported by

substantial evidence.

       Plaintiff argues that the ALJ improperly weighed the opinion of his treating physician, Dr.

Chittaranjan Patel. “[A] judge should give controlling weight to the treating physician’s opinion as

long as it is supported by medical findings and consistent with substantial evidence in the record.”

Kaminski v. Berryhill, 894 F.3d 870, 874 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2);

Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018); see also Gudgel, 345 F.3d at 470; Schmidt

v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007). If the ALJ declines to give a treating source’s opinion

controlling weight, he must still determine what weight to give it according to the following factors:

the length, nature, and extent of the physician’s treatment relationship with the claimant; whether

the physician’s opinions were sufficiently supported; how consistent the opinion is with the record


                                                  4
as a whole; whether the physician specializes in the medical conditions at issue; and other factors,

such as the extent to which an acceptable medical source is familiar with other information in the

claimant’s case. 20 C.F.R. §§ 404.1527(c)(2)(i)-(ii), (c)(3)-(6). Furthermore, “whenever an ALJ does

reject a treating source’s opinion, a sound explanation must be given for that decision.” Punzio v.

Astrue, 630 F.3d 704, 410 (7th Cir. 2011).

        Dr. Patel completed a “Medical Assessment - Questionnaire Form” in March 2017. He

opined that Plaintiff could only stand for a half hour, and sit for one to two hours in a work day. AR

1001. Dr. Patel opined that Plaintiff could “frequently” reach above his shoulders, but only

“occasionally” reach down to waist level, reach towards the floor, or handle objects with his

hands/fingers. Id. Dr. Patel further opined that Plaintiff could lift less than five pounds over an eight

hour period and would have difficulty bending, squatting, kneeling, and turning his body. Id. The

ALJ gave Dr. Patel’s opinion little weight, finding that Dr. Patel’s opinion was “quite conclusory,

providing no explanation of the evidence relied on in forming his opinions,” and that the objective

evidence in the record did not support Dr. Patel’s opinions.

        Contrary to the ALJ’s implication, there was objective evidence in the record supporting Dr.

Patel’s opinions. In the section of the form asking why Plaintiff could not stand and sit normally,

Dr. Patel wrote “72-76 thoracic vertebral fracture” and “DM polyneuropathy.” He also indicated that

Plaintiff suffered from chronic back and leg pain. Although the ALJ referenced clinical records

indicating normal strength, coordination and gait, he ignored evidence that supported Dr. Patel’s

assessment, including Dr. Patel’s treatment notes. Dr. Patel noted numbness and tingling in

Plaintiff’s lower legs in 2016 and 2017 at multiple visits. Dr. Patel also noted Plaintiff complained

of severe mid dorsal pain (rated 9/10) due to his spinal fracture at multiple visits in 2016. AR 923,


                                                   5
926, 928, 930, 932, 934, 936, 938. Later in 2016, Plaintiff reported chronic middle back pain. AR

911, 913, 915, 917, 919, 921. Although the ALJ noted elsewhere in the opinion that Plaintiff

generally complained of chronic middle back pain “throughout the record,” the decision does not

show that the ALJ considered the treatment notes of the treating physician whose opinion she

rejected. Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001) (“[A]n ALJ may not ignore an entire

line of evidence that is contrary to her findings.”) (citations omitted). Nor did she evaluate Dr.

Patel’s opinion according to the factors prescribed by 20 C.F.R. § 404.1527(c), including the length,

nature, and extent of the treatment relationship, along with the frequency of examination. See

Campbell, 627 F.3d at 308 (“[S]everal of the factors support the conclusion that Dr. Powell’s

opinion should be given great weight . . . Proper consideration of these factors may have caused the

ALJ to accord greater weight to Dr. Powell’s opinion.”).

       Plaintiff also asserts that the ALJ failed to properly analyze his daily activities in the manner

prescribed by SSR 16-3p. When determining a claimant’s subjective symptoms, the ALJ must

consider a claimant’s statements about his symptoms, such as pain, and how the symptoms affect

his daily life and ability to work. See 20 C.F.R. § 404.1529(a); SSR 16-3p, 2017 WL 5180304

(October 25, 2017). The ALJ is not permitted to

       make a single, conclusory statement that “the individual’s statements about his or her
       symptoms have been considered” or that “the statements about the individual’s
       symptoms are (or are not) supported or consistent.” . . . The decision must contain
       specific reasons for the weight given to the individual’s symptoms, be consistent
       with and supported by the evidence, and be clearly articulated so the individual and
       any subsequent reviewer can assess how the evaluated the individual’s symptoms.

SSR 16-3p, 2017 WL 5180304 at *9. “[T]he absence of objective medical corroboration for a

complainant’s subjective accounts of pain does not permit an ALJ to disregard those accounts.”

Ghiselli v. Colvin, 837 F.3d 771, 777 (7th Cir. 2016); see also Moore v. Colvin, 743 F.3d 1118, 1125

                                                  6
(7th Cir. 2014) (“[T]he ALJ erred in rejecting [the plaintiff]’s testimony on the basis that it cannot

be objectively verified with any reasonable degree of certainty. An ALJ must consider subjective

complaints of pain if a claimant has established a medically determined impairment that could

reasonably be expected to produce the pain.”).

        The ALJ stated that Plaintiff’s ability to shop, perform personal care activities, and spend

time with others “suggests that the claimant is not limited to the extent alleged.” However, the ALJ’s

assessment of Plaintiff’s daily activities was superficial. For example, although Plaintiff stated that

he could shop, he also stated that he did so “not often and not long maybe once a week,” that he only

went outside “when I have to,” and that he did not go out alone, because “my balance is not good

. . . someone has to be with me.” The ALJ failed to build a logical bridge from this evidence to his

conclusions that Plaintiff’s shopping contradicted the rest of his allegations. O’Connor-Spinner, 627

F.3d at 618; see also Mendez v. Barnhart, 439 F.3d 360, 362 (7th Cir. 2006) (“We have cautioned

the Social Security Administration against placing undue weight on a claimant’s household activities

in assessing the claimant’s ability to hold a job outside the home . . . The pressures, the nature of the

work, flexibility in the use of time, and other aspects of the working environment . . . often differ

dramatically between home and office or factory or other place of paid work.”).

        The ALJ also gave outsized importance to Plaintiff’s ability to walk short distances. The ALJ

found that Plaintiff’s ability to ambulate during examinations with a normal gait and his lack of

tenderness to percussion of the thoracic or lumbar spines showed that Plaintiff was not as limited

as he alleged. The ALJ also cited a treatment note from Plaintiff’s surgeon stating that Plaintiff was

able to “walk and enjoy life” two years following his spinal fusion. The ALJ failed to sufficiently

explain how walking in an examination setting is inconsistent with Plaintiff’s complaints of pain and


                                                   7
difficulty with bending, stooping, and kneeling. See SSR 16-3p, 2017 WL 5180304 at *9 (any

conclusion about the claimant’s allegations must be “clearly articulated so the individual and any

subsequent reviewer can assess how the evaluated the individual’s symptoms”). Plaintiff alleged that

he could not sit for long, and that he needed to stand up and move around to alleviate his back pain.

AR 76. He testified that the neuropathy in his hands, arms, and legs created difficulty with reaching,

standing or walking for long periods of time. AR 81-82. In his function report, Plaintiff stated that

he could walk, but slowly, and not for long. AR 277. The fact that someone can walk in a controlled

setting, or for a short time, does not mean that they are not in pain or that they can stand or walk for

six hours in an eight-hour work day. See Perkins v. Astrue, 498 Fed. Appx. 641, 644 (7th Cir. 2013)

(remanding where the ALJ “did not explain how his ability to walk one mile is inconsistent with the

limitations that he claimed, or consistent with standing or walking for 6 hours of an 8-hour

workday”); see also Carradine v. Barnhart, 360 F.3d 751, 755-56 (7th Cir. 2004) (remanding where

the ALJ did not show how a claimant “being able to walk two miles is inconsistent with her

suffering severe pain”).

        The ALJ erred in weighing medical opinions and in analyzing Plaintiff’s subjective

symptoms, creating problems in the RFC analysis. The ALJ is directed to conduct a thorough

analysis of the medical evidence, and to evaluate the opinion of Plaintiff’s treating physician in the

manner prescribed by 20 C.F.R. § 404.1527(c). The ALJ must build a logical bridge between the

evidence in the record and the ultimate conclusions, whatever those might be. See Myles v. Astrue,

582 F.3d 672, 678 (7th Cir. 2009) (“On remand, the ALJ should consider all of the evidence in the

record, and, if necessary, give the parties the opportunity to expand the record so that he may build

a ‘logical bridge’ between the evidence and his conclusion.”).



                                                   8
IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the relief requested in Plaintiff’s

Opening Brief [DE 20] and REMANDS this matter for further proceedings consistent with this

opinion.

       SO ORDERED this 14th day of August, 2019.

                                           s/ John E. Martin
                                           MAGISTRATE JUDGE JOHN E. MARTIN
                                           UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                              9
